Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuster Appendix A (cited on IDS of December 15, 2021).
	Schuster teaches on page 14 the synthesis of Compound 26 (below).

    PNG
    media_image1.png
    163
    573
    media_image1.png
    Greyscale

	Compound 26 anticipates Claim 1 when L1 = a single bond and X1 = SH (thiol) and n = 6 in formula (1).  The thiol group anticipates the list of Claim 2.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. 20110040113).
Wu teaches in Example 1 ¶[0125] the reaction of 3-benzyloxy-1,2-propandiol with monomethylhexaethylene glycol tosylate which is subjected to an extraction purification with a 5 % HCL (water and HCl) and chloroform (CH2Cl2 – organic solvent) to arrive a compound which anticipates formula (5) of Claim 3 when Y2 is oxygen atom and k = 1 and n = 6 (hexaethylene).  There is no disclosure of the hexaethylene portion changing form and, therefore, both ethylene glycol legs are reasonably suggested to be monodisperse according to ¶[0024] of the as-filed specification.  The n = 6 anticipates the range of formula 5 of Claim 3.  The A = of Claim 4 is anticipated by the tosylate leaving group and n = 6 anticipates the n of formula (3).  The 3-benzyloxy-1,2-propandiol anticipates formula (4) of Claim 4 when Y2 = oxygen.  The process of Claim 4 is anticipated by the above reaction (anticipates Step (A)), the extraction purification with HCl and chloroform (anticipates Step (B)) and the ensuing reduction using palladium black in a hydrogen atmosphere to cleave the benzyl radical in ¶[0126] to yield 3-hydroxyl-1,2-bis(methylenehexaethylene glycol)glycerol anticipates Step (C) of Claim 4 and the catalyst of Claim 5.  Note the intermediate language of these claims is considered future intended use and does not prevent Wu from anticipating the claimed process regardless of status the compound an additional process or not.
The resulting compound anticipates Formula (1) of Claim 1 when L1 = single bond and X1 is the OH functional group which is capable of reacting to form a covalent bond with a biofunctional molecule.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) or U.S.C. 102(a)(2) as being anticipated by Ota (WO2017057612; US 20180312633 used as English translation).
	Ota teaches succinic anhydride modified branched methoxy-PEG (Compound 26) in ¶[0142] (below) (¶[0123] in the WIPO publication)

    PNG
    media_image2.png
    186
    374
    media_image2.png
    Greyscale

 	Compound 26 anticipates Claim 1 when L1 = a single bond and X1 = active carbonate and n = 13.  The active carbonate is present due to the succinic anhydride leaving group which also anticipates the list of Claim 2. (see  (b-1) ¶[0031] of the as-filed specification).
	Compound 45 is taught in ¶[0218] (Example 28; ¶[0161/0162] of the WIPO document) below:

    PNG
    media_image3.png
    181
    401
    media_image3.png
    Greyscale

Compound 45 anticipates Claim 1 when L1 = a single bond and X1 = amine group and n = 17.  The amine (amino) group anticipates the list of Claim 2.  The above anticipates Claim 3 as the intermediate limitation is considered a future intended use although it is used as an intermediate in Example 29 (¶[0219]) by reacting it with Compound 44 from Example 27 (¶[0212]) to form Compound 46.  This compound 46 is then reacted with succinic anhydride to produce Compound 47 in Example 30.  Compound 47 anticipates Claim 1 when L1 is a urethane bond, X1 = a group which comprises the functional group (d) (R1 = hydrogen) (maleimide) in ¶[0031] of the as-filed specification and n = 17.  As the above amine Compound 45 is used to make Compound 47 this also anticipates the method of Claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto (U.S. 20050288490).
Nakamoto teaches methyoxy ether polyethylene oxide compound with an aldehyde functional group in ¶[00264] (p7).  The aldehyde group reads over X1 of Claim 1 and Claim 2.  L1 is read over by -L2-(CH2)2- (m1=2).  The final compound (p7) is made via multiple intermediaries including (p6) (¶[0262/0263]) from (p4) (¶[0254]) from (p3) (¶[0249) which is a hydroxyl intermediary which reads over Claim 3.  The aldehyde compound (p7) is made by via a step of converting the (p3) into (p7) by reacting the tosylate compound (p4) with an alcohol which (p6) is then converted to the aldehyde (p7).  The step of reacting (p4) with alcohol (p6) and then conversion to aldehyde (p7) reads over Step (d) of Claim 6. 
All the above PEG arms are exemplified by Nakamoto as “about 112” unit which would be n = 112 in the claims. This does not read over the claimed range of n.
In the abstract, however, Nakamoto teaches the number of PEG repeats (m) can be from 10 to 1000 which overlaps the recited range of 4 to 50.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Nakamoto such that the number of repeat units for the PEG arms was between 10 and 1000 because Nakamoto teaches such amounts of repeat units.
Nakamoto does not specifically teach the PEG branches are monodisperse as recited, however, Nakamoto does use the subscript m for each which reasonably suggests that each branch have the same m.  Further, the polydispersity exemplified by Nakamoto leads to differences between the weight average molecular weight and number average molecular weight of 100 – 1.6 (Example 1-5 ¶[0248] – p3) or ~98.4 %.  In other words, the difference between the two molecular weight measurements is small with 10069 Mn/10227 Mw = ~98.4 %.   The PEG branch account for the vast majority of the compounds molecular weight and, therefore, one of ordinary skill in the art is reasonably suggested differences in branch length are measurable by differences in molecular weight as above.  The polydispersities in Nakamoto’s examples are extremely small and on the same order as the above rough calculation (or 100 – (PDI – 1)*100).  Based on the above evidence, one of ordinary skill in the art is reasonably suggested that when tested and determined specifically, the mPEG branches of Nakamoto made using the process of Nakamoto to vary the number of ethylene glycol repeats as discussed above must be within 90% difference of each other which reads over the monodisperse limitation of Claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. 20110040113).
Wu is applied above under §102.
Wu exemplifies a further step of reacting the hydroxyl functional branched mPEG above (Example 1) with oleic acid to generate a oleoyl functionalized branched mPEG. (See ¶[0127]).  It is not readily apparent if the ethylenic unsaturated groups on the oleic acid branch are functional group which can form covalent bond with a biofunctional molecule as recited by X1.
Wu teaches the branched mPEG compounds can be functionalized with bile acids of Table 4.  See ¶[0100].  The bile acids of Table 4 include cholic acid which comprises two OH functional groups and a carboxylic acid functional group, however, the disclosure of Wu suggests that the carboxylic acid group of the cholic acid and the hydroxyl group of the mPEG compound would react to form the final compound especially in light of the exemplified oleic acid reacting with the hydroxyl group to generate the compound of ¶[0127].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Wu by functionalizing the hydroxy branched mPEG compound of Example 1 with a cholic acid because Wu suggests this in ¶[0100].  This reads over the functionalization step (d) of Claim 6 as this results in L1 = single bond and X1 = residue containing hydroxyl group which can be reacted to a biofunctional molecule to produce a covalent bond.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759